Order, Family Court, Bronx County (Clark V Richardson, J.), entered on or about June 25, 2008, which, upon a finding that respondent father neglected the subject children, released the children to their mother and permitted weekly visits between respondent and the children, unanimously affirmed, without costs.
The finding of neglect was supported by a preponderance of the evidence, including testimony that respondent committed acts of domestic violence against the mother often in the children’s presence (Family Ct Act § 1012 [f] [i] [B]). These violent acts, including threatening the mother with a firearm, which was witnessed by one of the children while the other child slept nearby, exposed the children to an imminent risk of harm (see Matter of Elijah C., 49 AD3d 340 [2008]; Matter of Andrew Y., 44 AD3d 1063, 1064 [2007]), and there exists no basis to disturb the court’s credibility determinations (see Matter of Irene O., 38 NY2d 776 [1975]). Concur—Mazzarelli, J.P., Andrias, Moskowitz, Renwick and Richter, JJ.